Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 10/16/2020 in which claim 1-15 are presented for examination.
					Status of claims
2.	Claims 1-15 are pending, of which claims 1, 13 and 15 are in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 and 13-15 rejected under 35 U.S.C 103 as being unpatentable over Liu (US PG Pub 2016/0301639) published on October 13, 2016 in view of Choi (US PG Pub 2014/0344749) published on November 20, 2014.

	As per claim 1, 13 and 15, Liu teaches: An electronic device comprising: a display(fig 5A shows a display, as taught by Liu);5 
at least one processor (Para[008] disclose processor, as taught by Liu); and a memory operatively connected to the processor, wherein the memory stores instructions configured to, when executed, enable the at least one processor to: detect at least one input word (Para[0099] fig 5B chat session between users, as taught by Liu);10 
(Para[0100-0102] fig 5A-C discloses restaurant corresponding to the context of the conversation, as taught by Liu); and control the display so as to display at least one piece of content corresponding to the at least one determined recommended category as at least one recommended piece of content for the 15 at least one input word(Para[0100-0102] fig 5A-C discloses displays list of the restaurant corresponding to the context of the conversation and the keyword, as taught by Liu).
Liu teaches one category but does not explicitly teach multiple categories.
On the other hand, Choi teaches multiple categories (fig 8D e.g. theater and movie, as taught by Choi).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu invention with the teaching of Choi because doing so would result in increased efficiency by displaying the list of content corresponding to the context of the conversation.

	As per claim 2, the combination Liu and Choi teaches wherein the at least one piece of content comprises at least one of text (fig 5C, as taught by Liu), image content, advertising content, video content, music content, contact information content, or location-related content.

	As per claim 3, the combination Liu and Choi teaches wherein the instructions enable the processor to determine the priorities of the plurality of categories based additionally on at least one of a usage rate of each category, a preference for each category, an advertising cost, a predetermined context, or a number of pieces of content related to an input word among content included in each category(Para[0100-0102] fig 5A-C, as taught by Liu).

	As per claim 4, the combination Liu and Choi teaches wherein the instructions enable the processor to: determine at least one recommended word based on the at least one input word (fig 5C, as taught by Liu); 
(Para[0069], as taught by Liu); and 
determine the at least one recommended category based on the determined number of recommended categories and the priorities of the plurality of categories (fig 5A-C e.g. 508, as taught by Liu).

As per claim 5, the combination Liu and Choi teaches wherein the instructions enable the processor to: detect first input in a state in which the at least one recommended piece of content is displayed (fig 5a-c, as taught by Liu); and display at least one other piece of recommended content corresponding to the same category as a first recommended piece of content corresponding to an attribute of the first input among the at least one recommended piece of content, in response to detection of the first input(Para[0100-0102] fig 5A-C discloses displays list of the restaurant corresponding to the context of the conversation and the keyword, as taught by Liu).

	As per claim 6, the combination Liu and Choi teaches wherein the attribute of the first input comprises at least one of a drag direction, a number of touches, a touch time, or a touch location (fig 8D, as taught by Choi).

	As per claim 7, the combination Liu and Choi teaches wherein the instructions enable the processor to: detect second input in a state in which the at least one recommended piece of content is displayed (fig 8D a-d Para[0213-0219], as taught by Choi); and additionally display at least one other piece of recommended content corresponding to the same category as the at least one recommended piece of content in response to detection of the second input(fig 8D a-d Para[0213-0219], as taught by Choi).

	As per claim 9, the combination Liu and Choi teaches wherein the instructions enable the processor to: detect third input performed on the at least one recommended piece of content (fig 8C-D, G Para[0241], as taught by Choi); and display detailed information of the at least one recommended piece of content in response to detection of the third input (fig 8C-D, G Para[0241] e.g. 752, as taught by Choi).

	As per claim 14, the combination Liu, Choi and Glazier teaches wherein the at least one piece of content comprises at least one of text(fig 5C, as taught by Liu), image content, advertising content, video content, music content, contact information content, or location-related content, and wherein the method further comprises:
 detecting input performed on the at least one recommended piece of content(fig 8C-D, G Para[0241], as taught by Choi);  and display detailed information associated with the at least one recommended piece of content in response to direction of the input(fig 8G, 9A-D Para[0240-0244], as taught by Choi). 

	3.	Claims 8 and 10-12 rejected under 35 U.S.C 103 as being unpatentable over Liu (US PG Pub 2016/0301639) published on October 13, 2016 in view of Choi (US PG Pub 2014/0344749) published on November 20, 2014 in further view of Glazier(US PG Pub 2018/0293601) published on October 11, 2018
	
	As per claim 8, the combination Liu and Choi teaches display the at least one recommended piece of content in a first area (fig 5C, as taught by Liu); and 
The combination of Liu and Choi does not explicitly teach display the at least one other piece of recommended content in a second area, wherein the second area comprises at least a part of a virtual keyboard.
	On the other hand Glazier teaches display the at least one other piece of recommended content in a second area, wherein the second area comprises at least a part of a virtual keyboard (fig 1A Para[0046], as taught by Glazier).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu and Choi invention with the teaching of Glazier because doing so would result in generating trackable referrals regardless of the application in use in a peer-to-peer setting is unknown in the art and makes referral generation and tracking pain free and extremely easy to use for referring users.
	As per claim 10, the combination Liu, Choi and Glazier teaches wherein the instructions enable the processor to: detect fourth input in a state in which the detailed information of the at least one recommended piece of content is displayed(fig 8D-E, as taught by Choi); and 
in response to detection of the fourth input, associate the at least one input word with the detailed information of the at least one recommended piece of content(fig 8D-E Para[0224], as taught by Choi), store the same(Para[0012], as taught by Choi), and display a visual effect indicating that the at least one input word is associated with the at least one recommended piece of content(fig 1a Para[0046-0047], as taught by Glazier).

	As per claim 11, the combination Liu, Choi and Glazier teaches wherein the instructions enable the processor to: 
detect fifth input in a state in which the detailed information of the at least one recommended piece of content is displayed(fig 8G, 9A-D Para[0240-0244], as taught by Choi); and 
provide a user interface that is capable of editing the detailed information of the at least one recommended piece of content in response to detection of the fifth input(fig 8G, 9A-D Para[0240-0244], as taught by Choi).

	As per claim 12, the combination Liu, Choi and Glazier teaches wherein the instructions enable the processor to: detect user input performed on the at least one input word in a state in which a message including the at least one input word associated with the detailed information of the at least one recommended piece of content is displayed (fig 8E-F Para[0224], as taught by Choi); and 
display the detailed information of the recommended content associated with the at least one word in response to detection of the user input (fig 8E-F Para[0224], as taught by Choi).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Thursday, November 4, 2021